J-A12012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LUKE WILLIAM HOOVER                        :
                                               :
                       Appellant               :   No. 828 WDA 2021

          Appeal from the Judgment of Sentence Entered July 12, 2021
    In the Court of Common Pleas of Westmoreland County Criminal Division
                      at No(s): CP-65-CR-0000350-2018


BEFORE:       MURRAY, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                             FILED: May 13, 2022

        Luke William Hoover (Appellant) appeals from the judgment of sentence

entered in the Westmoreland County Court of Common Pleas, following his

jury convictions of attempted rape1 and related offenses. He argues the trial

court erred in: (1) admitting evidence of his prior bad acts, under Pa.R.E.

404(b), to show intent to commit attempted rape; and (2) denying his motion

for judgment of acquittal for attempted rape. We affirm.

                                        I. Facts

        The underlying facts are largely not disputed on appeal. The charges

against Appellant arose from an incident on September 4, 2017, at Winnie

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 901(a), 3121(a)(1) (rape by forcible compulsion).
J-A12012-22


Palmer Nature Reserve, which is a part of the Saint Vincent College campus

in Latrobe, Westmoreland County. N.T. Trial, 4/13/21, at 51, 105-06.2 The

trial court summarized the trial testimony of M.B. (the Victim), a Saint Vincent

College student, as follows:

            [The Victim] went on a hike through the . . . Nature Reserve[,
       which] was not crowded on that day[. T]he path . . . split into a
       [“Y”] and on the left side of the split, a taller man wearing an
       American flag t-shirt and a hat was facing the shrubs . . . . Victim
       took a right at the [“Y”] and continued along her path until making
       a left at the end of the trail. [N.T. Trial at 51-54.]

            Victim saw the [same man] walking towards her [and made]
       eye contact with [him. A]fter the man passed her, he took a few
       steps before coming back to her and putting her in a chokehold.
       [T]he man [stood] behind her with his forearm around her neck
       [and] his bicep on the side of her neck as he squeezed her neck.
       [I]t was difficult for [the Victim] to breathe . . . but she was able
       to ask him what he was doing. [N.T. Trial at 55-58.]

            Victim testified that the man attempted to pull her onto the
       ground by pulling with his right arm still around her neck and his
       left arm around her torso. Victim attempted to pull his forearm
       off her neck with her hands and elbowed him in the abdomen[.
       S]he fell to the ground as the man eventually released her. [The
       Victim] ran away while the man apologized and said he thought
       she was someone else. [N.T. Trial at 58-60.]

Trial Ct. Op., 8/31/21, at 2-3 (paragraph break added).

       The Victim reported the incident to the college public safety office that

same day, and the Pennsylvania State Police were contacted. Trial Ct. Op. at


____________________________________________


2 While the cover of the trial transcript identifies the dates of trial as both April
13 and 14, 2021, for ease of citation we cite only the April 13th date.
Additionally, in block-quoting the trial court’s opinion, below, we consolidate
the court’s citations to the transcript.


                                           -2-
J-A12012-22


3. Meanwhile, the Nature Preserve provided a photograph of the suspect —

who was Appellant — and the Victim identified him as the person who attacked

her. Id.

       The State Police learned Appellant, then 20 years old, was a resident of

Adelphoi Village, located approximately one mile from the Nature Reserve.

Adelphoi Village was a group home for juvenile offenders with mental health

and sexual offender issues, and all the residents, including Appellant, have

been committed there by a court.3 N.T. Trial at 108, 129-30. Appellant had

received a weekend “home pass,” permitting him to leave the facility with a

guardian. Trial Ct. Op. at 4. Appellant’s grandmother had taken him to the

Nature Reserve that day, but she stayed in the car. N.T. Trial at 115.

       On September 21, 2017, 17 days after the assault, Pennsylvania State

Trooper John Zalich interviewed Appellant at the group home. See N.T. Trial

at 111. The trooper testified at trial about the statements Appellant made:

       [Appellant] admitted he was walking down the same path as
       Victim[. W]hen their paths split and they eventually passed each
       other again, he wanted to talk to her so he grabbed her from
       behind around her neck. [Appellant] also told Zalich that he knew
       the path would eventually reconnect after a circle so he would
       pass Victim again after the first encounter. . . .

Trial Ct. Op. at 4. Trooper Zalich further testified:



____________________________________________


3We note Appellant did not object to the introduction of this evidence — that
he had been committed by a court to reside at a group home for juvenile sex
offenders.


                                           -3-
J-A12012-22


       I asked [Appellant] if he had sexual tendencies during the
       interaction with the victim. At that point . . . there was a lull, like,
       he didn’t answer me. So, I reworded it and . . . toned . . . down
       [the terminology] and . . . asked him if he was having any urges
       and he said he was. Then I followed up with [asking] him if he
       needed more treatment and he said he did. [A]t that time the
       interview concluded.

N.T. Trial at 115-16 (emphasis added). Trooper Zalich explained that the term

“treatment” meant the sexual offender treatment offered at Adelphoi Village.

Id. at 116.

                               II. Procedural History

       Appellant was charged with attempted rape, aggravated assault,

strangulation, simple assault, and stalking.4

       On February 5, 2021, the Commonwealth filed a motion in limine,

seeking to introduce evidence of two “prior bad acts” under Pa.R.E. 404(b).5

First, from 2013 to 2014, Appellant, then 16 years old, “was in a relationship

with” a 12-year old girl, T.E., with whom he repeatedly had forcible sexual



____________________________________________


4  18 Pa.C.S.       §§   2702(a)(1),      2718(a)(1),   2701(a)(1),   2709.1(a)(1),
respectively.

5On November 19, 2018, Appellant filed a motion to suppress the statements
he made to Trooper Zalich, alleging a Miranda violation. See Miranda v.
Arizona, 384 U.S. 436 (1966). The trial court conducted a hearing on
December 20th and denied the motion on February 27, 2019.

     We note the lapse of three years between the filing of the criminal
complaint, on January 25, 2018, and the Commonwealth’s motion in limine of
February 5, 2021. The trial docket entries show numerous continuances,
some related to the COVID-19 pandemic.


                                           -4-
J-A12012-22


intercourse. See N.T. Trial at 124. Appellant initiated these “encounters by

choking [the girl] with his hands around her throat and pulling her pants off.”

Id. For these acts, Appellant was placed at Adelphoi Village by the Somerset

County juvenile court. Id. at 124-25. Second, in July of 2015, Appellant was

at home and asked D.D., a 37-year old family acquaintance, to his room to

speak “in private.” Id. at 125. Once inside, Appellant grabbed D.D. “by the

throat, pushed her down onto his bed, pinned her down, and unzipped her

pants. As [Appellant] attempted to pull down [her] pants, D.D. was able to”

escape.6    Id.    The Commonwealth sought to introduce both prior acts to

establish Appellant’s intent to commit attempted rape in the instant case, by

showing a “common method of grabbing females by the throat in an effort to

advance his plan to remove their clothes and have forcible intercourse[.]”

Commonwealth’s Motion in Limine at 3.

       Appellant filed an objection to the Commonwealth’s motion in limine.

The trial court granted the Commonwealth’s motion on March 25, 2021,7



____________________________________________


6 In its motion in limine, the Commonwealth stated Appellant was placed at
Adelphoi Village due to the offenses committed against T.E., as well as
“violations of the supervision conditions for the July 2015 assault” against D.D.
Commonwealth’s Motion in Limine, 2/5/21, at 3 (unpaginated).

7 While the trial court scheduled a hearing for March 24, 2021, it is not
apparent from the record whether the hearing was held. Neither the parties’
briefs nor the trial court’s opinion refer to a hearing. Upon informal inquiry
by this Court, the trial court advised it did not have any transcript of a motion
in limine hearing.


                                           -5-
J-A12012-22


finding the probative value outweighed the potential for prejudice, and the

court agreed to give a cautionary instruction to the jury.

       The charges proceeded to a two-day jury trial commencing April 13,

2021. The Commonwealth presented the testimony of the Victim, Trooper

Zalich, as well as the responding state trooper, and Appellant’s supervisor at

Adelphoi Village. Additionally, the parties stipulated that if T.E. and D.D. were

called at trial, they would testify to the prior bad act incidents as described

above. N.T. Trial at 124-25. Immediately thereafter, the trial court gave a

cautionary instruction to the jury, that Appellant was not on trial for any past

sexual misconduct. Id. at 126. Instead, the evidence was presented “for a

limited purpose[,] of tending to show [Appellant’s] intent” in this case, and

the evidence must not be regarded as showing Appellant “is a person of bad

character or criminal tendencies [sic].” Id. at 127.

       Following the Commonwealth’s case-in-chief, Appellant moved for a

judgment of acquittal on all charges. N.T. Trial at 138. The trial court granted

the motion as to stalking, but denied it as to the remaining charges. Id. at

149.

       Appellant did not testify or present any evidence. N.T. Trial at 160. The

jury found him guilty of attempted rape, aggravated assault, strangulation,

and simple assault.

       On July 12, 2021, the trial court imposed the following sentences: (1)

five to 10 years’ imprisonment on the attempted rape charge, to be served


                                      -6-
J-A12012-22


consecutively to Appellant’s Somerset County sentence; (2) a concurrent five

to 10 years’ imprisonment for aggravated assault; and (3) a concurrent two

to four years’ imprisonment for strangulation.8 The aggregate sentence was

thus five to 10 years. The trial court also noted Appellant’s attempted rape

conviction was a Tier III offense under the Sexual Offender Registration and

Notification Act9 (SORNA). N.T. Sentencing at 10.

       Appellant took this timely appeal and complied with the trial court’s

order to file a Pa.R.A.P. 1925(b) statement of errors complained of on appeal.

                    III. Statement of Questions Involved

       Appellant raises two issues for this Court’s review.

       I. Whether the trial court erred by ruling that the 404(b) evidence
       was admissible to prove intent on the date in question, where the
       facts of a prior conviction were not so similar as to be considered
       a signature?

       II. Whether the trial court [committed] reversible error in denying
       Appellant’s motion of judgment of acquittal as to count 1,
       attempted rape, in that there was no evidence of a substantial
       step toward committing a rape as required by 18 Pa.C.S. . . .
       § 901?
____________________________________________


8  The trial court’s opinion mistakenly stated Appellant’s sentence for
strangulation was five to 10 years. See Trial Ct. Op. at 2.

9 42 Pa.C.S. §§ 9799.10 to 9799.41. See also 42 Pa.C.S. §§ 9799.14(d)(14)
(attempt to commit rape is a Tier III offense), 9799.15(a)(3) (individual
convicted of a Tier III sexual offense shall register for life).

     At the sentencing hearing, the Commonwealth indicated the Sexual
Offender Assessment Board found Appellant did not meet the criteria for a
sexually violent predator. N.T. Sentencing, 7/12/21, at 3. See 42 Pa.C.S.
§ 9799.24 (sexually violent predator assessments).


                                           -7-
J-A12012-22



Appellant’s Brief at 7.

                      IV. Admission of Prior Bad Acts

      Appellant first challenges the trial court’s admission of the prior bad acts

evidence under Pa.R.E. 404(b). “The admission of evidence is a matter vested

within the sound discretion of the trial court, and such a decision shall be

reversed only upon a showing that the trial court abused its discretion.”

Commonwealth v. Gilliam, 249 A.3d 257, 270-71 (Pa. Super. 2021)

(citation omitted). “Abuse of discretion is not merely an error of judgment,

but rather where the judgment is manifestly unreasonable or where the law

is not applied or where the record shows that the action is a result of partiality,

prejudice, bias or ill will.” Commonwealth v. Golphin, 161 A.3d 1009, 1021

(Pa. Super. 2017) (citation omitted).

      This Court has explained:

      Generally, evidence of prior bad acts or unrelated criminal activity
      is inadmissible to show that a defendant acted in conformity with
      those past acts or to show criminal propensity. Pa.R.E. 404(b)(1).
      However, evidence of prior bad acts may be admissible when
      offered to prove some other relevant fact, such as motive,
      opportunity, intent, preparation, plan, knowledge, identity, and
      absence of mistake or accident. Pa.R.E. 404(b)(2). . . .

Gilliam, 249 A.3d at 271-72. “This list is non-exclusive.” Commonwealth

v. Brown, 52 A.3d 320, 325 (Pa. Super. 2012).

      In addition, “[o]ur Supreme Court has consistently recognized that

admission of distinct crimes may be proper where it is part of the history or




                                       -8-
J-A12012-22


natural development of the case, i.e., the res gestae exception.” Brown, 52

A.3d at 326.

      [T]he “res gestae” exception . . . is also known as the “complete
      story” rationale, i.e., evidence of other criminal acts is admissible
      “to complete the story of the crime on trial by proving its
      immediate context of happenings near in time and place.”

Id. (citations omitted).

      We have stated:

      To establish one of the exceptions set forth in Rule 404(b)(2),
      there must be “a close factual nexus sufficient to demonstrate the
      connective relevance of the prior bad acts to the crime in
      question[.]” Additionally, the term “unfair prejudice” in Rule
      404(b)(2) “means a tendency to suggest a decision on an
      improper basis or to divert the jury’s attention away from its duty
      of weighing the evidence impartially.” “[W]hen weighing the
      potential for prejudice, a trial court may consider how a cautionary
      jury instruction might ameliorate the prejudicial effect of the
      proffered evidence.”

                                  *    *    *

          [T]he trial court must assure that the probative value of
          the evidence is not outweighed by its potential prejudicial
          impact upon the trier of fact. To do so, the court must
          balance the potential prejudicial impact of the evidence
          with such factors as the degree of similarity established
          between the incidents of criminal conduct, the
          Commonwealth’s need to present evidence under the
          common plan exception, and the ability of the trial court
          to caution the jury concerning the proper use of such
          evidence by them in their deliberations.

Gilliam, 249 A.3d at 271-72 (emphasis added and citations omitted).

      [T]he [trial] court is not . . . required to sanitize the trial to
      eliminate all unpleasant facts from the jury’s consideration where
      those facts are relevant to the issues at hand and form part of the
      history and natural development of the events and offenses for
      which the defendant is charged.

                                      -9-
J-A12012-22



Commonwealth v. Dillon, 863 A.2d 597, 601 (Pa. Super. 2004) (citation

omitted).

      Here, Appellant argues the trial court erred in admitting the prior bad

acts evidence, because any similarities with the present charges “were too

remote . . . to develop the necessary logical connection.” Appellant’s Brief at

15. In support, he points out differences between the prior incidents and the

instant offenses: (1) while he knew the individuals in both prior incidents, the

Victim in this case “was a complete stranger[;]” (2) there was no commonality

in the victims’ ages, where T.E. was 12 years old, D.D. was 37, and the Victim

was approximately 18; (3) the incidents occurred in dissimilar locations or

environments; (4) while “it could be easily inferred . . . that Appellant used a

face-to-face front choke” on the prior two victims, here, the Victim testified

that he stood behind her; and (5) while Appellant attempted to remove the

pants of the prior two victims, here, there was no testimony he attempted to

disrobe the Victim.    Id. at 16-18.     Appellant thus concludes there was

insufficient evidence to show “the acts were so nearly identical as to form a

signature.” Id. at 19. Finally, Appellant alleges the probative value of the

evidence did not outweigh the potential for prejudice. Id. at 15.

      The Commonwealth states that while there is scarce case authority on

the admission of prior bad acts to show solely intent, decisional law “often

covers common scheme evidence in conjunction with intent and/or identity.”

Commonwealth’s Brief at 6. Here, the identity of the assailant was not at

                                     - 10 -
J-A12012-22


issue, and thus Appellant’s argument — highlighting the differences between

the two prior bad acts and the present offense — is misplaced. Id. at 7-8.

The Commonwealth concedes that even with Appellant’s statement that “he

was having sexual ‘urges,’” it was “nearly impossible to prove [he] intended

to commit a forcible rape[.]” Commonwealth’s Brief at 4-5; see N.T. Trial at

116. The Commonwealth thus asserts the prior acts evidence in this case was

needed, where it was the Victim’s ability to escape that “prevent[ed] any

further acts [by Appellant] to demonstrate his intent.” Commonwealth’s Brief

at 5, 12. The Commonwealth maintains that with all three victims, Appellant

applied pressure to their throats and pulled them to the ground as a precursor

to an alleged sexual assault. Id. at 10. Finally, the Commonwealth notes the

trial court gave a cautionary instruction, and denies the prior bad acts

evidence increased the risk of undue prejudice to Appellant.10 Id.at 5-6, 11.

       Consistent    with    the   Commonwealth’s   discussion,   we   have   not

discovered any case authority involving the admission of prior bad acts

evidence to show intent only. Instead, several decisions address evidence

presented to show intent along with motive, a common scheme, plan, and/or

identity. See Gilliam, 249 A.3d at 262-63, 273 (evidence — that defendant,



____________________________________________


10The Commonwealth maintains that, “in order to present these facts in as
non-prejudicial manner as possible,” it stipulated to the anticipated testimony
by T.E. and D.D. Commonwealth’s Brief at 11. However, it does not cite to
the place in the trial record that supports such an articulated intent. See id.


                                          - 11 -
J-A12012-22


a masseuse, was initially “appropriate and professional” and gained prior

clients’ trust, but subsequently “deviated from [his] usual professional

massages and worked his way further up the [prior clients’] leg[s] until he

touched their vaginas” — was admissible to show a common plan and/or lack

of mistake with regard to present charges that defendant committed same

behavior with victims); Golphin, 161 A.3d at 1016, 1021-22 (evidence of

defendant’s past physical abuse of his paramour and her young children was

admissible to show, inter alia, a common scheme or plan with respect to

instant charges of aggravated assault and third-degree murder of one of the

children).

      We emphasize that our standard of review of an evidentiary ruling is an

abuse of discretion. See Gilliam, 249 A.3d at 270-71. Here, the trial court

considered both parties’ arguments and concluded that despite the differences

between the three incidents, Appellant’s “act of placing his hands around a

victim’s neck was a “signature” action, which “establish[ed] a logical

connection between the prior acts and the incident in this case.” See Trial Ct.

Op. at 7 (emphasis added). The court further reasoned:

      Additionally, in [the prior incident with D.D., Appellant] waited
      until the victim was in an area away from other people by asking
      her to his bedroom but still attempted an assault with other people
      in the house. . . .

           In the present case, [Appellant] waited until Victim was in an
      area away from other people and placed his arm around her throat
      to gain control of her. N.T. [Trial] at 52, 56. Similarly to the
      assault of [D.D., Appellant] did not take Victim to a completely
      secluded area as his grandmother was waiting for him in the car

                                    - 12 -
J-A12012-22


      and the Nature Reserve is a public park. In fact, Victim was able
      to find a couple to direct her out of the Nature Reserve a short
      distance away from where the assault took place. [Id.] at 62. . . .

Trial Ct. Op. at 6-7.    Appellant does not challenge this latter analysis.

Appellant likewise does not address the Commonwealth’s point that any

further conduct against the Victim — that is, any additional step toward

committing rape — was thwarted only by the Victim’s ability to escape.

      Additionally, we note the prior bad acts evidence provided explanation

to Appellant’s statement, in his police interview, that he had “urges” and

“needed more treatment.” See N.T. Trial at 115. The prior acts committed

against T.E. and D.D. led to Appellant’s placement, through the justice

system, in a group home for juvenile sexual offenders. Id. at 108, 129-30.

Without this prior acts evidence, the terms — “urges” and “treatment” —

would have lacked proper context. See id. Thus, we would further conclude

the introduction of the evidence was consistent with the res gestae exception,

as it was a part of the history or natural development of the case. See Brown,

52 A.3d at 326.

      Finally, we consider that the trial court properly gave a cautionary

instruction to the jury, immediately after the introduction of the evidence.

See Gilliam, 249 A.3d at 272. The court instructed the jury that Appellant

was not on trial for the past sexual misconduct, and instead, the evidence was

presented only to show his intent in this case, and could not be considered to




                                    - 13 -
J-A12012-22


show he was a person of bad character or had criminal tendencies. See N.T.

Trial at 126-27.

      After review of the trial court’s opinion, the parties’ arguments, the trial

record, and the relevant authority set forth above, we find no abuse of

discretion, nor partiality, prejudice, bias, or ill will in the court’s evidentiary

ruling. See Gilliam, 249 A.3d at 271; Golphin, 161 A.3d at 1021. The court

reasonably concluded that “the details and surrounding circumstances of each

criminal incident [showed] criminal conduct which is distinctive and so nearly

identical as to become the signature of the same perpetrator.” See Gilliam,

249 A.3d at 272. Thus, we do not disturb the court’s admission of the Rule

404(b) evidence.

             V. Sufficiency of Evidence for Attempted Rape

      Next, Appellant argues the trial court erred in denying his motion for

judgment of acquittal as to the attempt rape charge. We note the relevant

standard of review:

      A motion for judgment of acquittal challenges the sufficiency of
      the evidence to sustain a conviction on a particular charge, and is
      granted only in cases in which the Commonwealth has failed to
      carry its burden regarding that charge.

           The standard we apply in reviewing the sufficiency of the
           evidence is whether viewing all the evidence admitted at
           trial in the light most favorable to the verdict winner,
           there is sufficient evidence to enable the fact-finder to
           find every element of the crime beyond a reasonable
           doubt. [W]e may not weigh the evidence and substitute
           our judgment for the fact-finder. In addition, we note
           that the facts and circumstances established by the
           Commonwealth need not preclude every possibility of

                                      - 14 -
J-A12012-22


          innocence. Any doubts regarding a defendant’s guilt may
          be resolved by the fact-finder unless the evidence is so
          weak and inconclusive that as a matter of law no
          probability of fact may be drawn from the combined
          circumstances. . . . Moreover, in applying the above
          test, the entire record must be evaluated and all evidence
          actually received must be considered. Finally, the trier
          of fact while passing upon the credibility of witnesses and
          the weight of the evidence produced, is free to believe
          all, part or none of the evidence.

Commonwealth v. Andrulewicz, 911 A.2d 162, 165 (Pa. Super. 2006)

(citations omitted).

      The Pennsylvania Crimes Code defines the offense of attempt as follows:

“A person commits an attempt when, with intent to commit a specific crime,

he does any act which constitutes a substantial step toward the commission

of that crime.” 18 Pa.C.S. § 901(a). “The substantial step test broadens the

scope of attempt liability by concentrating on the acts the defendant has done

and does not . . . focus on the acts remaining to be done before the actual

commission of the crime.” Commonwealth v. Zingarelli, 839 A.2d 1064,

1069 (Pa. Super. 2003) (citation omitted). Finally, we note the Crimes Code’s

definition of rape by forcible compulsion: “A person commits a felony of the

first degree when the person engages in sexual intercourse with a complainant

. . . [b]y forcible compulsion.” 18 Pa.C.S. § 3121(a)(1).

      At this juncture, we set forth the trial court’s reasoning in denying

Appellant’s motion for judgment of acquittal. The court noted that “[a]n array

of acts has been found to be a substantial step for attempted rape, including

incidents where no sexual act had been specifically attempted and . . . no

                                    - 15 -
J-A12012-22


clothing was removed.” Trial Ct. Op. at 8. In support, the court cited the

following decisional authority: (1) Commonwealth v. Simpson, 462 A.2d

821, 824 (Pa. Super. 1983) (defendant’s applying pressure to victim’s throat

and starting to take off his own pants constituted a substantial step toward

commission of rape); (2) Commonwealth v. Martin, 452 A.2d 1066, 1070

(Pa. Super. 1982) (grabbing victim, threatening her, and expressing intent to

have sex with her “clearly amount[ed] to a substantial step in effectuating an

intended rape”); (3) Commonwealth v. Keeler, 448 A.2d 1064, 1072 (Pa.

Super. 1982) (telling victim, “I’m going to rape you,” pushing victim to

ground, and punching and kicking her was sufficient to sustain attempted rape

conviction); and (4) Commonwealth v. Bullock, 393 A.2d 921, 923 (Pa.

Super. 1978) (en banc) (ripping victim’s shirt, “pulling down her bra, and

attempting to remove her pants” supported a finding that defendant took a

substantial step toward rape).

      On appeal, Appellant argues that in each of the cases relied upon by the

trial court, there existed “some act that can be tangentially related to a sex

offense[:]” “a threat of rape, the removal or attempt to remove clothing, or

the touching of the sexual parts of the victim’s body.” Appellant’s Brief at 20,

21. Appellant construes these same cases to stand for the proposition “that

the lack of a sexual element to [an] assault . . . is insufficient for [an]

attempted rape” charge.     Id. at 22-23.     Here, he asserts, there was no

evidence of any “sexual element” related to the assault.            Id. at 23.


                                     - 16 -
J-A12012-22


Nevertheless, we note Appellant also concedes the Commonwealth presented

the prior bad acts evidence — although he continues to argue it was

“improperly admitted” — as well as Trooper Zalich’s testimony that Appellant

told him he “was having ‘urges.’” Id. at 21. We conclude no relief is due.

      Appellant cogently points out that the cases cited by the trial court

involved some additional act that is not present here — for example, the

removal of clothing, statements of a sexual nature. However, as Appellant

discreetly acknowledges, this case involves the prior bad acts evidence, which

the Commonwealth introduced in order to establish his intent with respect to

the attempted rape charge. We have concluded above that this evidence was

properly admitted. The trial court reasoned,

           In the present case the [Rule] 404(b) evidence introduced to
      prove intent demonstrates that the act of waiting until Victim was
      in a secluded area and placing her in a chokehold while bringing
      her to the ground is a signature of how [Appellant] has committed
      prior sexual assaults. . . .

Trial Ct. Op. at 8.   We also consider the testimony of Trooper Zalich, that

Appellant responded in the affirmative when asked if “was having any urges”

during the attack of the Victim, and whether Appellant “needed more

treatment.”   See N.T. Trial at 115-16.        The trial court aptly observes:

“Although there may be more steps necessary to complete a rape, the proper

evaluation of whether a substantial step has occurred examines the steps

already taken by the [d]efendant.” Trial Ct. Op. at 8.




                                    - 17 -
J-A12012-22


      We thus agree with the trial court that after “viewing all the evidence

admitted at trial in the light most favorable to the [Commonwealth as the]

verdict winner,” the jury could find every element of attempted rape, including

“a substantial step,” beyond a reasonable doubt. See Andrulewicz, 911 A.2d

at 165.

                              VI. Conclusion

      Having concluded that no relief is due on Appellant’s issues, we affirm

the judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2022




                                    - 18 -